Citation Nr: 0126508	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  99-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chronic lumbar 
syndrome, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to a temporary total evaluation based upon 
convalescence under the provisions of 38 C.F.R. § 4.30 
(2001), for a replacement of the right knee performed in 
December 1998.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had service from July 1966 to April 1969, April 
1969 to June 1975, and from July 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which adjudicated the veteran's claims on behalf 
of the RO in Montgomery, Alabama.

The veteran's claim for an increased evaluation for chronic 
lumbar syndrome and for service connection for PTSD are 
discussed in the REMAND appended to this decision.






FINDINGS OF FACT

1.  The veteran fell from a two-story level in 1975 while on 
active duty, which resulted in a leg injury; while he was 
placed on profile for a cerebral concussion in June 1975 and 
gave a history of a concussion upon his separation from 
service shortly thereafter, the neurological component of the 
separation physical examination was normal, the veteran 
indicated that he did not have headaches on the report of 
medical history, and the examiner observed that there were no 
residuals of a head injury present; recurrent headaches were 
first shown by medical evidence many years after service, and 
there is no medical evidence of a nexus between a claimed 
disability manifested by headaches and any incident of active 
duty, to include the 1975 injury.

2.  An unappealed (not timely perfected) September 1995 RO 
decision denied service connection for a bilateral knee 
disability.

3.  An unappealed (not timely perfected) January 1995 RO 
decision denied the veteran's application to reopen a claim 
for service connection for a left leg disability.

4.  The evidence received since the January and September 
1995 RO decisions, when considered alone or in conjunction 
with all of the evidence of record, is essentially cumulative 
in nature and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for a bilateral knee 
or a left leg disability.

5.  An unappealed (not timely perfected) September 1995 RO 
decision denied service connection for PTSD.

6.  The evidence received since the September 1995 RO 
decision was not previously of record, is not redundant, and 
is significant enough that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for PTSD.

7.  The veteran underwent a total right knee replacement in 
December 1998; service connection is not in effect for a 
right knee disability.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).

2.  A September 1995 RO decision that denied service 
connection for a bilateral knee disability is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.1103 (2001).

3.  A January 1995 RO decision that declined to reopen a 
claim for service connection for a left leg disability is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 20.1103 (2001).

4.  The evidence received since the January and September 
1995 RO decisions is not new and material, and the veteran's 
claims for service connection for a bilateral knee and left 
leg disability are not reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

5.  A September 1995 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.104, 20.1103(2001).

6.  The evidence received since the September 1995 RO 
decision with regard to PTSD is new and material, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).

7.  The criteria for a temporary total evaluation as a result 
of convalescence for a replacement of the right knee 
performed in December 1998 have not been met.  38 C.F.R. 
§ 4.30 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  In the instant case, the Board finds that VA's 
duty to assist and notify under the VCAA has been fulfilled.

The Board finds that the VA has met its obligations under 
VCAA and its implementing regulations with respect to the 
veteran's claim for service connection for headaches.  The 
veteran has been provided a photocopy of the July 1999 rating 
decision on appeal with the August 1999 notice, and he was 
provided a statement of the case in September 1999.  These 
RO-generated documents informed the veteran of the evidence 
required to successfully prosecute his claim for service 
connection.  They also contained a summary of the relevant 
evidence and applicable law and regulations.  There is no 
indication that there is any additional evidence available 
that is relevant to the claim of service connection for 
headaches.  While the veteran has not been provided a VA 
examination on this disability, VCAA and its implementing 
regulations do not require an examination with the intent of 
obtaining a speculative opinion such as in this case, where 
there is no medical evidence of any residuals of a head 
injury during service and recurrent headaches are first shown 
many years after service.  Under these circumstances, the 
Board finds that the heightened duty to assist has been met 
with regard to this disability, and there has been no 
prejudice to the veteran that would warrant a remand.  The 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

I.  Service Connection for Headaches

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  A claim may be granted based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (2001); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service medical records dated in August 1975 show that the 
veteran fell from a two-story level in May 1975, injuring his 
leg.  He was placed on a profile for a cerebral concussion in 
June 1975.  At the time of his December 1975 separation 
examination, the veteran reported a concussion that occurred 
in May 1975 to the service department examiner.  The 
neurological component of the separation physical examination 
was normal, the veteran indicated that he did not have 
headaches on the report of medical history, and the examiner 
observed that there were no residuals of a head injury 
present.  The remainder of the service medical records show 
that the veteran had been seen on a few isolated occasions 
for complaints of headaches, to include April 1967 and in 
March 1969, years before the 1975 injury, and he was treated 
for flu symptoms at that latter time.   

In June 1985, the veteran sought VA treatment for several 
problems, including headaches, left-sided chest pain and 
dizziness.  In March 1995, the veteran again sought VA 
treatment for numerous ailments, including headaches.  The 
veteran informed the VA clinician that the headaches began 
approximately two months previously.  The diagnosis was 
headaches.  The veteran sought VA treatment in November 1995 
for various complaints.  He informed the VA physical 
therapist at that time that his headaches began about three 
years previously.  She stated that one goal was to decrease 
the frequency and severity of the headaches.

The veteran was afforded a hearing before the undersigned 
Member of the Board sitting at the RO in July 2001.  He 
stated that his headaches first began after his 1975 fall.  
He continued that he was unconscious for 27 hours after his 
fall, and that his headaches had continued ever since that 
time on a daily basis.  

In light of the above evidence, the Board must find that the 
preponderance of the evidence is against the claim.  While it 
is evident that the veteran fell during service as contended, 
and may have sustained a cerebral concussion, the 
neurological component of the separation physical examination 
was normal, the veteran indicated that he did not have 
headaches on the report of medical history, and the examiner 
observed that there were no residuals of a head injury 
present.  While the veteran was evaluated for headaches in 
1985, this was more than 8 years after service, and the 
veteran indicated that his headaches were of two months' 
duration.   Moreover, he indicated to VA clinicians in late 
1995 that his recurrent headaches at that time were of three 
years' duration or many years following his separation from 
active service.  Ultimately, there is no medical evidence of 
headaches as a chronic disorder in service or for many years 
thereafter, notwithstanding the veteran's statements in July 
2001.  For these reasons, the Board must find that the 
preponderance of the evidence is against this claim.

In sum, the Board finds that the record shows that the 
veteran's chronic recurrent headaches were first shown by 
medical evidence many years after service, and there is no 
medical evidence of a nexus between a claimed disability 
manifested by headaches and any incident of active duty, to 
include the 1975 fall.  In denying the claim, the Board 
concedes that the veteran has not been provided a VA 
examination of this particular disability.  However, the 
absence of any recorded complaints or findings of headaches 
upon his separation from service and or a complaint of 
headaches for many years following separation from active 
service, and given the veteran's post-service medical history 
of his headaches in 1985 and 1995 of relative short duration, 
VCAA and its implementing regulations do not compel the VA to 
obtain a speculative medical opinion.  

As to the veteran's contention that his current headaches are 
causally linked to remote in-service trauma, the Board notes 
that, while he is certainly competent to state whether he has 
headaches, as a layman, he is not competent to render an 
opinion on medical causation of his claimed disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nothing in 
the claims file indicates that the veteran is a health care 
professional, and there is no indication that he otherwise 
has any specialized training or knowledge in the science of 
determining etiologies of medical conditions.  Therefore, the 
opinion he has offered is beyond his competence to make.  
Black v. Brown, 10 Vet. App. 279 (1997).
 
II.  New and Material Evidence

As noted above, during the the pendency of this matter, the 
Veterans Claims Assistance Act of 2000 (VCAA) was made law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claims were filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, there is no indication that 
there is any relevant evidence that as not been obtained 
relating to the bilateral knee and left leg claims.  As to 
the PTSD claim, since it is reopened by this decision, VA's 
duty to assist is clearly triggered under the cited legal 
authority, and such is addressed in the remand below. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

A.  Bilateral knees

In April 1995, the veteran filed a claim for service 
connection for a bilateral knee disability, to include as due 
to exposure to Agent Orange.  In September 1995, the RO 
denied service connection on both a direct and presumptive 
basis.

The RO noted that while service medical records did show 
evidence of treatment following a fall, there was no 
reference to a bilateral knee disorder during service.  The 
veteran's December 1975 separation examination report noted a 
normal orthopedic system on the clinical evaluation portion 
of the examination report, and that the in-service fall did 
not result in fractures.  Other service medical records 
reflected complaints of left leg pain and an injury, 
discussed as a separate issue below.  The rating decision 
also correctly held that the orthopedic disorders in question 
were not among those diseases for which service connection 
could be presumed the result of exposure to Agent Orange.  
38 U.S.C.A. §§ 1113(b), 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (2000).  

The veteran was informed of the September 1995 decision in 
October 1995.  He filed a notice of disagreement in January 
1996, and a statement of the case was issued in February 
1996.  In February 1997 correspondence, the RO informed the 
veteran that a substantive appeal was not timely received.  A 
substantive appeal was received in March 1997, which was not 
timely to perfect the appeal of the  September 1995 rating 
decision.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.302(b) (2001).  In a March 1997 statement, the veteran 
disputed the issue of timeliness, and a July 1997 decision 
letter held that the appeal was not timely.  That letter also 
enclosed appellate rights.  The September 1995 rating 
decision and July 1997 decision letter are final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2001).

In addition to service medical records, other evidence 
available at the time of the September 1995 rating decision 
included an April 1993 VA general medical examination, which 
also recorded complaints of right knee pain; range of motion 
of the knees, however, was described as normal at that time.  
Other evidence included a May 1993 treatment record from J. 
R., M.D., an orthopedic surgeon from Mobile.  These records 
indicate that the veteran received a partial medial 
meniscectomy in 1986, and that in 1993 he was again having 
some problems. 

A March 1994 VA treatment record noted that the veteran had 
complaints of instability of the left knee.  At the time of a 
December 1994 VA orthopedic examination for his back, the 
veteran gave a history of right knee surgery in November 
1994.  He again had complaints in March 1995, and he was 
assessed with possible degenerative joint disease in the left 
knee as well.  

Evidence obtained since the September 1995 rating decision 
includes a January 1996 VA physical therapy note reflecting 
constant bilateral knee pain.  The veteran informed the VA 
therapist that treatment offered no relief.  A March 1996 
entry into VA outpatient records noted that the veteran had 
right knee tendonitis.  Other treatment records dated in 
October 1997 from the Alabama Orthopedic Clinics reflect that 
the veteran received treatment for bilateral arthritis of the 
knees.  The veteran's right knee complaints culminated in a 
total right knee replacement at the VA Medical Center in 
December 1998.
At the time of his July 2001 hearing, the veteran stated that 
the same 1975 fall that caused some of his other problems 
resulted in knee injuries.  He also related current bilateral 
knee problems.

In light of the above, the Board finds that the veteran has 
not submitted new and material evidence to reopen his claim.  
In this regard, the point in dispute at the time of the 
September 1995 rating decision was the in-service incurrence 
of a bilateral knee injury (as opposed to an in-service left 
leg injury, which was not in dispute) and a relationship 
between any current problems and the veteran's service.  The 
evidence received since the September 1995 rating decision 
only shows the existence of a current disability, which was 
not an issue in the unappealed September 1995 RO decision.  
The additional evidence does not present a more complete 
picture of the bilateral knee disorder, beyond that already 
conceded previously.  Hodge, supra.

As to the veteran's statements in support of his application 
to reopen his claim, he essentially reiterates the 
evidentiary assertion he made prior to the 1995 final RO 
decision.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  Even 
if considered new, his testimony and statements regarding the 
bilateral knee disorder is not material evidence, since he is 
a layman and has no competence to give a medical opinion on 
such matters.  Moray v. Brown, 5 Vet. App. 211 (1993).

Ultimately, none of the evidence submitted is new and 
material, and the veteran's claim for service connection for 
a bilateral knee disorder has not been reopened.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claims, the benefit-of-the-doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Left leg

Service medical records dated in August 1975 show that the 
veteran sought treatment for left leg and hip pain.  The 
veteran informed the service department clinician that he 
received injuries in May 1975 after falling two stories, and 
that he then had no feeling in his feet and hips.  
Historically, the veteran was diagnosed with left hip 
contusion and sacroiliac joint contusion at the time of the 
fall.  At the time of the August 1975 complaints, the veteran 
had slight edema to his toes and dorsum of the foot, and the 
diagnosis was paresthesia.  Treatment included Tylenol and an 
ambulatory aid (crutches).

A follow-up treatment record dated later in August 1975 again 
noted paresthesia in the left foot, and the service 
department clinician stated that May 1975 X-rays did not show 
any fracture.  The veteran reported this history at the time 
of his December 1975 separation examination, and the service 
department examiner noted that the veteran apparently 
suffered strain and contusions, but no fractures.  The 
veteran's lower extremities were noted to be normal on the 
clinical evaluation portion of the resulting report.

In January 1990, the veteran filed a claim for service 
connection for residuals of the left leg injury.  In February 
1990, the RO sent the veteran a development letter asking 
that he provide treatment records for this disability.  The 
veteran did not provide further information, and a May 1990 
decision letter denied service connection for residuals of 
the left leg injury.  The veteran did not appeal that 
decision letter, which became final one year thereafter.

In December 1992, the RO received the veteran's application 
to reopen the claim.  In April 1993, the RO sent the veteran 
a development letter asking that he provide information that 
would reflect treatment for this disability since his 
separation from active service.  A June 1993 rating decision 
declined to reopen the previously denied claim.  That rating 
decision found that although the veteran had in-service 
treatment for a left leg injury, there was no evidence at the 
time of the application to reopen that would reflect current 
residuals.  The RO informed the veteran of that decision and 
appellate rights in July 1993, but he again did not appeal.  
That decision is likewise final.

An RO decision in January 1995 rating denied the veteran's 
application to reopen a claim for service connection for a 
left leg disability.  As with the above application to reopen 
a claim for service connection for a bilateral knee disorder, 
the veteran did file a timely notice of disagreement, and the 
RO issued a statement of the case in February 1996, but the 
RO did not receive a substantive appeal until March 1997.  
The January 1995 rating decision is thus final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

In addition to service medical records, other evidence 
available at the time of the September 1995 rating decision 
included an April 1993 VA general medical examination report.  
The veteran informed the examiner about his 1975 fall that 
injured his left leg, and that this leg would "go out" on 
him on occasion.  The examiner stated that ranges of motion 
of the left hip and knee were normal, and that there were no 
abnormalities of the left hip.  

Evidence received since the September 1995 rating decision 
includes a November 1995 VA treatment record, which also 
noted the veteran's history.  The veteran then reported back 
pain that radiated into his left leg.  Objectively, the 
clinician stated that lower extremities were within normal 
limits.  At the time of a June 1999 VA orthopedic 
examination, the veteran again reported radiating pain.  

At the time of his July 2001 hearing, the veteran again 
related his 1975 fall.  He conceded that after his separation 
from service he did not receive any treatment for his leg, 
other than for his knees.  However, he did state that his 
left leg would "go out" on him.  

In light of the above, the Board finds that the veteran has 
not submitted new and material evidence to reopen his claim.  
While the fact that he sustained a left leg injury at the 
time of the 1975 fall is not in dispute, there is no current 
evidence of a disability of the left leg.  In this respect, 
while the veteran has reported radiating pain from his back 
into his leg, it appears that this is part of his service-
connected low back disability, which is addressed in the 
remand below.  Ultimately, there is no evidence of a separate 
and distinct left leg disability.  In the absence of evidence 
of a claimed disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

As the veteran has not submitted evidence that would reflect 
current left leg residuals resulting from the 1975 fall 
during the course of this claim, the Board must find that the 
he has not submitted new and material evidence.  Accordingly, 
the benefit-of-the-doubt doctrine is inapplicable.  Annoni, 5 
Vet. App. at 467.

C.  PTSD

The veteran is also seeking to reopen his claim for service 
connection for PTSD.  Service connection for PTSD requires 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f); see also, Gaines v. 
West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The veteran filed his initial claim for service connection 
for PTSD in April 1995.  The RO afforded the veteran a VA 
psychiatric examination in May 1995.  The veteran informed 
the examiner that he had a friend who was to shortly rotate 
back to the United States who was killed in a barracks 
explosion resulting from sabotage.  He also related that 
there was a firefight on the perimeter of his area, and that 
one of the dead enemy included a local man who acted as a 
barber at his unit.  Finally, the veteran related that he had 
to identify the body of an officer he knew and pack up the 
deceased officer's belongings for shipment back to the United 
States.  Based upon the veteran's stressors and an 
examination, the diagnosis was PTSD.

The RO received the veteran's service personnel records in 
September 1995, which showed that he was a general clerk and 
unit supply specialist with the 542nd Medical Company in 
Vietnam from March 1967 to January 1969, and a supply 
sergeant with the 48th Aviation Company and the Headquarters 
and Headquarters Company of the 11th Combat Air Group in 
Vietnam from February 1971 to January 1972.  

A September 1995 rating decision denied service connection 
for PTSD, finding that the evidence did not show a confirmed 
stressor, and that the veteran did not respond to a 
development letter of May 1995 requesting more specific 
details about his asserted stressors.

The veteran was informed of the decision and appellate rights 
in October 1995 correspondence.  The RO received a notice of 
disagreement in January 1996, and a statement of the case was 
issued in February 1996.  A substantive appeal was not 
received until March 1997.  The September 1995 rating 
decision is thus final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).

Evidence received since the September 1995 rating decision 
includes a November 1996 statement from the veteran detailing 
additional stressors.  While in large part these stressors 
are somewhat vague, as for example, his relating that a tank 
commander had his genitalia split by razors, other alleged 
stressors could conceivably be verified.  As to the latter, 
the veteran stated that in November 1968, snipers shot at a 
nearby compound and that he flew as a door gunner during his 
second tour of Vietnam.

The November 1996 statement relating additional stressors is 
new and material evidence.  In this regard, the rationale 
underlying the September 1995 rating decision was the absence 
of a verified stressor provided by the veteran, and the 
November 1996 statement provides additional claimed 
stressors.  However, as his service personnel records do not 
reflect participation in combat, these additional stressors 
must still be corroborated, and in this respect, further 
information is required before an informed decision can be 
made.   See remand, infra.

IV.  Temporary Total Rating

The veteran is claiming that a temporary total rating is 
warranted for postoperative residuals of a total right knee 
replacement performed in December 1998 at the VA Medical 
Center in Biloxi.

A total rating may be granted following surgery continuing 
for a period of one, two, or three months from the first day 
of the month following treatment if the treatment of the 
service-connected disability results in:  (1)  Surgery 
necessitating post hospital convalescence; the initial grant 
of a total rating will be limited to one month with one or 
two extensions of periods of one month each in exceptional 
cases;  (2)  Surgery with severe postoperative residuals 
shown at hospital discharge, such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited).  Initial grants may be 
for one, two or three months.  (3)  Immobilization by cast, 
without surgery, of one major joint or more shown at hospital 
discharge or performed on an outpatient basis with initial 
grants of one, two or three months.  38 C.F.R. § 4.30 (2001).  

Service connection is not currently in effect for a right 
knee disability.  As noted above, the veteran's application 
to reopen a claim for service connection for a bilateral knee 
disability has been denied.  As this disability has not been 
found service connected, a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 is not warranted as a matter 
of law.  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law."  See Shields v. Brown, 8 
Vet. App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994)].  As such, this claim must 
likewise be denied.


ORDER

Service connection for headaches is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a bilateral 
knee disorder, this claim is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a left leg 
disorder, this claim is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for post-traumatic 
stress disorder is reopened; to this extent only, the appeal 
is granted.

A temporary total rating based upon convalescence under the 
provisions of 38 C.F.R. § 4.30, due a total right knee 
replacement performed in December 1998, is denied.


REMAND

As noted above, On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

For the reasons stated below, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claims for a higher rating for his low back disability and 
his reopened claim for service connection for PTSD and to 
ensure full compliance with due process requirements, 
particularly in light of the VCAA and its implementing 
regulations.

As a result of this claim, the veteran was afforded a VA 
orthopedic examination in June 1999.  At the time of his July 
2001 hearing, the veteran stated that he used a cane for his 
various orthopedic disorders, including his back.  He also 
stated that he wore a back brace, and that he sought 
treatment every four months or so.  The veteran also stated 
that there were treatment records pertaining to his back that 
have not yet been obtained.  Finally, he stated that he used 
a TENS unit at night.  No reference to this treatment is 
contained in the June 1999 VA orthopedic examination report.  
Ultimately, the veteran has asserted that his back 
symptomatology has increased in severity since his last 
examination.  Under these circumstances, the Board finds that 
a more current VA orthopedic examination is warranted to 
evaluate the current severity of the veteran's service-
connected low back disability.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the examination report should 
address whether any pain (including painful motion or pain 
with use), flare-ups of pain, weakened movement, excess 
fatigability, or incoordination results in functional loss.  
The RO must also secure all relevant treatment records and 
address whether any additional notification or development 
action is required under the VCAA and its implementing 
regulations regarding the issue on appeal.

As discussed briefly above, the veteran has claimed 
additional in-service stressors that he asserts have caused 
his PTSD.  These stressors have not been verified.  The Board 
finds that additional development is warranted, to include 
obtaining the veteran's unit histories and referring his 
statement of the alleged stressors and photocopies of his 
personnel records to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for the purpose of 
verifying the alleged stressors.

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back disability and a psychiatric 
disorder, to include PTSD.  After 
securing any necessary release, the RO 
should obtain those records not on file. 

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current severity of his service-
connected chronic lumbar syndrome.  The 
evaluation must include range of motion 
studies of the lumbar spine, as well as 
any other indicated tests.  In accordance 
with 38 C.F.R. §§ 4.40, 4.45; and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the 
orthopedic examination report should 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any additional 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
orthopedic examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during the flare-ups and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature of 
any additional disability during a flare-
up, that fact should be stated.  The 
claims folder must be provided to and 
reviewed by the examiner. 

4.  Following the receipt of the 
requested information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed stressors.  
This summary, together with photocopies 
of the veteran's DD 214 and all 
associated service documents, including 
personnel records, should be sent to the 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  The RO 
is also requested to obtain unit 
histories for the 542nd Medical Company 
from March 1967 to January 1969, the 48th 
Aviation Company from February 1971 to 
June 1971, and the Headquarters and 
Headquarters Company of the 11th Combat 
Air Group in Vietnam from June 1971 to 
January 1972.  To the extent possible, 
the USASCRUR is asked to verify the 
veteran's stressors listed in his 
November 1996 statement.  If stressors 
are not verifiable, the RO is asked to 
specifically note such in the claims 
file.

5.  If, and only if, any of the veteran' 
alleged stressors are verified, the 
veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining whether his PTSD is 
causally linked to a verified 
stressor(s).  The claims folder, 
including a copy of this Remand, must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
should state whether the veteran 
currently has a chronic acquired 
psychiatric disorder, as distinguished 
from a personality disorder, and if so, 
whether it is at least as likely as not 
that the acquired psychiatric disorder, 
including PTSD if present, developed 
during service or is otherwise related to 
service.  If PTSD is diagnosed, the 
examiner must state in the examination 
report whether such diagnosis is based on 
a verified inservice stressor and then 
identify that stressor.  In this regard, 
the RO should advise the psychiatrist as 
to which stressors have been verified.

6.  The RO should then readjudicate the 
veteran's claims for a higher evaluation 
for chronic lumbar syndrome, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca, supra, as well as 
the VA General Counsel opinion VAOPGCPREC 
36-97 (December 12, 1997), and for 
service connection for PTSD.

7.  If either claim is denied the veteran 
and his representative should be provided 
a supplemental statement of the case, and 
they should be afforded the applicable 
time to respond.

The purpose of this REMAND is to assist the veteran in his 
claim, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required until the veteran is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



